MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Oct 22 2019, 9:05 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Richard Walker                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tachanavian Miles,                                       October 22, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2813
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48D04-1007-FD-239



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019                 Page 1 of 10
                                          Statement of the Case
[1]   Tachanavian Miles appeals the trial court’s finding that she violated the terms

      of her probation. We affirm.


                                                     Issue
[2]   Miles presents a single issue for our review, which we restate as: whether the

      trial court erred by admitting certain evidence at Miles’ probation revocation

      hearing.


                                   Facts and Procedural History
[3]   In July 2010, the State charged Miles with operating a motor vehicle while
                                                      1
      intoxicated, a Class A misdemeanor; driving while suspended, a Class A
                            2
      misdemeanor; and operating a motor vehicle while intoxicated, a Class D
                 3
      felony. Pursuant to a plea agreement, Miles pleaded guilty to the Class D

      felony offense in September 2010. Sentencing was set for November 9, 2010, at

      which time the parties appeared, and the court found Miles in contempt for

      failing to report for her pre-sentence interview with the probation department.

      The court deferred sanctions for the contempt and reset sentencing for

      December 14. On that date, the court sentenced Miles to twenty-four months




      1
          Ind. Code § 9-30-5-2 (2001).
      2
          Ind. Code § 9-24-19-2 (2000).
      3
          Ind. Code § 9-30-5-3 (2008).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 2 of 10
      on the Class D felony. The court suspended the sentence except for five days

      and further ordered that, in lieu of jail time, Miles would perform 144 hours of

      community service. Miles was also ordered to serve 729 days of probation, and

      the sentence in this cause was ordered to be served consecutively to her

      sentence in cause 48D04-0910-FD-409. The State dismissed the remaining

      charges, and the court imposed no sanction on the prior contempt finding.


[4]   In December 2011, a notice of probation violation was filed against Miles

      alleging that she had violated the terms and conditions of her probation by

      failing to report timely to the probation department, failing to complete 144

      hours of community service and provide written verification of such, failing to

      pay probation fees, failing to pay the administrative fee, failing to maintain

      employment and/or verify employment, and failing to complete the victim

      offender encounter group. Miles failed to appear for the initial hearing on

      January 13, 2012, regarding the notice of probation violation, and the court

      issued a warrant for her arrest. Subsequently, in May 2015, Miles was arrested

      on the outstanding warrant. In June 2015, the court held a hearing on her

      failure to appear as well as an initial hearing on the notice of probation

      violation. The court found Miles in contempt for her failure to appear and

      sanctioned her to thirty days with no credit given. Miles entered a denial to the

      probation violation.


[5]   Later in June 2015, the court held an evidentiary hearing on the alleged

      violations of probation, and Miles admitted the allegations contained in the

      notice of probation violation. The court found Miles had violated the terms

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 3 of 10
      and conditions of her probation and ordered her probationary period modified

      to include successful completion of the Continuum of Sanctions program in

      cause FD-409. The court further ordered Miles to disclose all prescription

      medications to the probation department within forty-eight hours and ordered

      her not to operate a motor vehicle under any circumstances.


[6]   A second notice of probation violation was filed in May 2017. In this instance,

      the State alleged that Miles had violated the terms and conditions of her

      probation by failing to report timely to probation and not reporting since March

      2017; failing to obtain a substance abuse evaluation, comply with treatment

      recommendations, and provide verification of successful completion of the

      treatment program to the probation department; failing to maintain

      employment and/or verify employment; and failing to abide by curfew. Upon

      the recommendation of the probation department, a warrant was issued for

      Miles’ arrest. In May 2018, the State filed an amended notice of probation

      violation to include the allegation of failure to abide by the laws of the State of

      Indiana and behave well in society. Specifically, the State alleged Miles had

      committed several new criminal offenses consisting of two counts of aiding,

      inducing, or causing robbery resulting in bodily injury, as Level 3 felonies.


[7]   Miles was later arrested on the outstanding warrant in October 2018. At the

      initial hearing on the amended notice of probation violation, she entered a

      denial to the allegations, and the court scheduled an evidentiary hearing for

      November 2018.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 4 of 10
[8]   At the evidentiary hearing, Detective Mitch Carroll with the Anderson Police

      Department testified on behalf of the State. Detective Carroll testified about a

      July 2017 robbery investigation that involved Miles and about his interview of

      Joseph Elliott, the robbery victim. Miles objected on the basis of hearsay to the

      Detective’s testimony of Elliott’s statements. The court overruled the objection,

      stating: “The court will find based on the circumstances that this was an

      interview conducted by a known police officer regarding the facts of an alleged

      crime, that there are indicia of reliability that show that while this is hearsay it’s

      admissible hearsay in this probation violation proceedings [sic].” Tr. Vol. II, p.

      13.


[9]   Thereafter, Detective Carroll testified that Elliott was dating Nicole Layman,

      and, on July 12, 2017, Layman and Miles were at Elliott’s apartment. The two

      women offered to purchase the Suboxone that Elliott had been prescribed, but

      Elliott declined the sale. Elliott then drove the two women, at Miles’ direction,

      to another residence in Anderson. Elliott pulled into the dimly lit driveway,

      and both women exited the car. Immediately, two men approached the car—

      one on the driver’s side and one on the passenger side—and robbed Elliott at

      gunpoint, taking his billfold, the Suboxone, and his cell phone. Thirty-five

      minutes later, Miles was captured on surveillance video at a Super 8 Motel

      paying for a room with one of the credit cards from Elliott’s billfold. The

      Detective testified that there were also two online purchases, one of which was

      for $250 at a sporting goods retailer and the other was from a firearm dealer for

      a “laser sight and a large drum magazine for a Glock” that were to be delivered


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 5 of 10
       to Miles’ grandparents’ residence. Tr. Vol. II, p. 16. The State then moved for

       admission of Exhibit 1, Detective Carroll’s probable cause affidavit in the

       robbery charges filed against Miles. Exhibit 1 was admitted without objection.


[10]   The State next called Shantel Long, Miles’ probation officer, to testify. Long

       testified that Miles had been reporting to the probation department prior to

       March 2, 2017, but she had not reported since then. Miles began attending

       substance abuse treatment but had failed to complete it. In addition, Long

       testified that Miles reported that she was employed but had failed to provide

       verification of employment as requested. Finally, Long testified that a home

       visit was conducted after curfew on May 12, 2017, and Miles was not at her

       residence.


[11]   Miles testified at the evidentiary hearing and admitted that she stopped

       reporting to her probation officer. She further stated that she completed

       substance abuse treatment, although the probation office did not receive

       documentation of such completion. Miles also stated that she was employed

       for a period of time but that she could not recall whether she had provided

       proof of her employment to the probation department. Finally, Miles testified

       she did not recall a home visit or any curfew violation. Miles presented no

       testimony regarding the new charges of robbery.


[12]   Following the presentation of evidence and argument by counsel, the court

       determined that Miles had violated the terms and conditions of her probation as

       alleged in the notice of probation violation. The court revoked her probation


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 6 of 10
       and imposed the balance of her previously suspended sentence. Miles now

       appeals.


                                    Discussion and Decision
[13]   Miles contends the trial court erred by considering hearsay evidence in revoking

       her probation.


[14]   We begin by noting that probation is an alternative to imprisonment and is

       granted in the sole discretion of the trial court. Davis v. State, 743 N.E.2d 793,

       794 (Ind. Ct. App. 2001), trans denied. A defendant is not entitled to serve a

       sentence on probation; rather, such placement is a matter of grace and a

       conditional liberty that is a favor, not a right. Id.


[15]   A probation revocation hearing is in the nature of a civil proceeding, and the

       State must prove an alleged violation only by a preponderance of the evidence.

       Ind. Code § 35-38-2-3(f) (2015); Kincaid v. State, 736 N.E.2d 1257, 1259 (Ind.

       Ct. App. 2000). A revocation hearing involves a more narrow inquiry than

       criminal proceedings, and its procedures are to be more flexible. Cox v. State,

       706 N.E.2d 547, 550 (Ind. 1999). This flexibility is necessary in order to permit

       the court to exercise its inherent power to enforce obedience to its lawful orders.

       Id. The decision to revoke a defendant’s probation is a matter within the sound

       discretion of the trial court. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008).

       Thus, on appeal, we review the trial court’s decision for an abuse of that

       discretion. Id.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 7 of 10
[16]   Further, Indiana Rule of Evidence 101(d)(2) allows for the admission of

       evidence, such as hearsay, during probation revocation hearings that would not

       be permitted in a full-blown criminal trial. Yet, “[t]his does not mean that

       hearsay evidence may be admitted willy-nilly in a probation revocation

       hearing.” Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). In Reyes, our

       Supreme Court adopted the substantial trustworthiness test as the means for

       determining whether hearsay evidence should be admitted at a probation

       revocation hearing. In this test, the trial court must determine whether the

       evidence reaches a certain level of reliability—i.e., whether it has a substantial

       guarantee of trustworthiness—in order to be considered at a probation

       revocation hearing. 868 N.E.2d at 441.


[17]   Here, Miles argues that the trial court erred by allowing Detective Carroll to

       testify as to Elliott’s statements regarding the robbery. She claims the evidence

       was not substantially trustworthy and should not have been admitted.


[18]   The record in this case indicates that Detective Carroll’s sworn testimony bore

       substantial indicia of trustworthiness. Detective Carroll, a trained police

       officer, testified to the information he learned in the normal course of

       investigating a crime. The initial interview of the victim was a formal interview

       that was conducted at the police station and was recorded. A follow-up

       interview was later conducted at the victim’s home. In addition, Detective

       Carroll testified about evidence discovered during the investigation of the crime

       that corroborated Elliott’s statements—namely, the video footage of Miles

       using Elliott’s credit card at a Super 8 Motel just thirty-five minutes after the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 8 of 10
       robbery as well as her use of his credit card for online purchases that were

       scheduled to be delivered to the home of her grandparents. Thus, we cannot

       say the trial court abused its discretion in admitting Detective Carroll’s

       testimony.


[19]   Nevertheless, even if the trial court did abuse its discretion in admitting the

       detective’s testimony, any error was harmless because State’s Exhibit 1 bore

       sufficient indicia of reliability to be considered substantially trustworthy. State’s

       Exhibit 1 is Detective Carroll’s probable cause affidavit for the robbery charges

       against Miles. This Court has held that a probable cause affidavit prepared and

       signed under oath by an officer bears substantial indicia of reliability. Whatley v.

       State, 847 N.E.2d 1007, 1010 (Ind. Ct. App. 2006). Here, Detective Carroll

       testified that Exhibit 1 is his affidavit, and it bears his signature as “AFFIANT.”

       See Ex. 1, Vol. III, pp. 4-5. Moreover, when the State moved for the admission

       of Exhibit 1 at the revocation hearing, defense counsel stated he had no

       objection. See Tr. Vol. II, p. 18. Therefore, any error stemming from the

       hearsay statements that were admitted through the detective’s testimony was

       harmless because the affidavit for probable cause, which contained the same

       information, bore sufficient indicia of reliability.


[20]   Furthermore, Miles admitted to at least one of the alleged violations (failure to

       report), and “[p]roof of any one violation is sufficient to revoke a defendant’s

       probation.” Figures v. State, 920 N.E.2d 267, 273 (Ind. Ct. App. 2010) (quoting

       Brooks v. State, 692 N.E.2d 951, 953 (Ind. Ct. App. 1998), trans. denied). Finally,



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 9 of 10
       in addition, probation officer Long’s testimony was enough to support the

       court’s revocation of Miles’ probation.


                                                Conclusion
[21]   For the reasons stated, we conclude the trial court did not err by admitting the

       detective’s testimony at Miles’ probation revocation hearing.


[22]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2813 | October 22, 2019   Page 10 of 10